DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021, 12/15/2020 and 04/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-23 and 49-52  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (2020/0296588), Yang hereinafter. Yang teaches all of the limitations of the specified claim with the following reasoning that follows.

Re. claims 20 and 49, Yang  teaches a method for transmitting information (Fig.1/Fig.4 & ¶0007, ¶0066-¶0069) and a terminal device (Fig. 3, UE / Fig. 6.-7/ Fig. 11), comprising: a generator (Fig. 6-7, 61-62 & Fig 11, 1110), configured to generate indication information, wherein the indication information is used to indicate that an integrity protection (IP) verification of data on a data radio bearer (DRB) fails (Fig. 6-7, 61-62 / Fig.11, 1110 (processor/generator),  Fig. 4 & ¶0067 - The step 41 includes: performing an integrity protection check on data packets transmitted on a DRB, a split bearer corresponding to the DRB or a logical channel corresponding to the DRB, and determining whether an integrity protection of the DRB fails based on a result of the integrity protection check. Also, see ¶0012);  and a transceiver (Fig.7, 63 & Fig. 11,1101), configured to send the indication information to a first network device or a second network device, the first network device and the second network device being different network devices (Fig. 3-4 & ¶0069 -  reporting integrity protection failure information of the DRB, when it is determined that the integrity protection of the DRB fails. Fig. 3-4 & ¶0071 - the terminal reports integrity protection failure information of the DRB to the base station when it is determined that the integrity protection of the DRB fails, so that the base station may be aware of the result of the integrity protection check of the DRB and perform operation accordingly. Fig. 3-4 & ¶0075 - When the integrity protection check of the DRB is based on the data packets transmitted on the split bearer corresponding to the DRB, the integrity protection failure information may include at least one of the identifier of the DRB, the identifier of a split bearer on which the determination that the integrity protection of the DRB fails is based, or an identifier of a logical channel corresponding to the split bearer on which the determination that the integrity protection of the DRB fails is based. Here, split bearer configuration is applicable where dual connectivity capable terminal operates with master node (MN) and secondary node (SN) (MN and SN are different network devices) as disclosed in ¶0038-¶0041 along with Fig. 3).

Re. claims 21 and 50, Yang teach claims 20 and 49.
Yang further teaches wherein the indication information comprises at least one of following information: identification information of the DRB, a cell identification of a data packet of which the IP verification fails on the DRB, location information of a terminal device when the IP verification of the data packet on the DRB fails, and time information of the terminal device when the IP verification of the data packet on the DRB fails (Fig. 3-4 & ¶0071 -  the terminal reports integrity protection failure information of the DRB to the base station when it is determined that the integrity protection of the DRB fails, so that the base station may be aware of the result of the integrity protection check of the DRB and perform operation accordingly. ¶0072 - the integrity protection failure information includes at least one of: an identifier of the DRB, an identifier of a split bearer on which the determination that the integrity protection of the DRB fails is based, or an identifier of a logical channel on which the determination that the integrity protection of the DRB fails is based. Examiner interprets that one of the claimed features to be mapped because of the presence of “at least one of following information” ).

Re. claims 22 and 51, Yang teach claims 20 and 49.
Yang further teaches wherein before generating, by the terminal device, the indication information, the method further comprises: receiving, by the terminal device, first downlink data sent by the first network device on the DRB (Fig. 3-5 & ¶0009 - transmitting, to a terminal, relevant configuration used in performing an integrity protection check on data packets transmitted on a DRB, a split bearer corresponding to the DRB or a logical channel corresponding to the DRB, where the terminal determines whether an integrity protection of the DRB fails based on the relevant configuration. ¶0036 - the data packet is a packet data convergence protocol (PDCP) protocol data unit (PDU) or a PDCP service data unit (SDU)); and verifying the integrity protection (IP) of the first downlink data by a packet data convergence protocol (PDCP) layer of the terminal device (Fig. 3 & ¶0083 - when the terminal detects that the integrity protection of 5 consecutive PDCP PDUs transmitted on the DRB fails, the terminal reports the integrity protection failure information of the DRB to the base station); and wherein generating (Fig. 11, 1110, Fig. 6, 61-62), by the terminal device, the indication information comprises: when the IP verification of the first downlink data fails, generating, by the terminal device, the indication information (Fig. 3-4 & ¶0083 - when the terminal detects that the integrity protection of 5 consecutive PDCP PDUs transmitted on the DRB fails, the terminal reports the integrity protection failure information of the DRB to the base station).

Re. claims 23 and 52, Yang teach claims 20 and 49.
Yang further teaches wherein before generating, by the terminal device, the indication information, the method further comprises:  receiving, by the terminal device, second downlink data sent by the second network device on the DRB (Fig. 3-5 & ¶0009 - transmitting, to a terminal, relevant configuration used in performing an integrity protection check on data packets transmitted on a DRB, a split bearer corresponding to the DRB or a logical channel corresponding to the DRB, where the terminal determines whether an integrity protection of the DRB fails based on the relevant configuration. ¶0036 - the data packet is a packet data convergence protocol (PDCP) protocol data unit (PDU) or a PDCP service data unit (SDU). Fig. 3/Fig.5 & ¶0040 - In a DC system, DRB may transmit data on two nodes. For example, DRB1 may be transmitted on logical channel 1 of LTE and logical channel 2 of NR simultaneously. Such a bearer mode is called split bearer.); and verifying the integrity protection (IP) of the second downlink data by a packet data convergence protocol (PDCP) layer of the terminal device (Fig. 3-4 & ¶0044 - performing the integrity protection check on the data packets transmitted on the DRB, the split bearer corresponding to the DRB or the logical channel corresponding to the DRB, and determining whether the integrity protection of the DRB fails based on the result of the integrity protection check. Fig. 3 & ¶0051 - it may be determined that the integrity protection of the DRB fails when it is detected that the integrity protection of data packets transmitted on each of the plurality of logical channels fails. Or, it is determined that the integrity protection of the DRB fails when it is detected that the integrity protection of data packets transmitted on more than a preset quantity of logical channels among the plurality of logical channels fails. Also, see step 41 in Fig. 4); and wherein generating (Fig. 11, 1110, Fig. 6, 61-62), by the terminal device, the indication information comprises: when the IP verification of the second downlink data fails, generating, by the terminal device, the indication information (Fig. 3-4 & ¶0044 - performing the integrity protection check on the data packets transmitted on the DRB, the split bearer (see ¶0040) corresponding to the DRB or the logical channel corresponding to the DRB, and determining whether the integrity protection of the DRB fails based on the result of the integrity protection check. Fig. 3-4 & ¶0069 -  reporting integrity protection failure information of the DRB, when it is determined that the integrity protection of the DRB fails.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of  Wager et al. (2020/0169887), Wager hereinafter.

Re. claims 24 and 53, Yang teach claims 20 and 49.
Yet, Yang does not expressly teach wherein sending, by the terminal device, the indication information to the first network device or the second network device comprises one of the following: sending, by the terminal device, RRC signaling to the first network device or the second network device, the RRC signaling comprising the indication information, sending, by the terminal device, a media access control (MAC) control element (CE) to the first network device or the second network device, the MAC CE comprising the indication information, and sending, by the terminal device, a packet data convergence protocol (PDCP) status report to the first network device or the second network device, the PDCP status report comprising the indication information.
However, in the analogous art, Wager explicitly discloses wherein sending, by the terminal device, the indication information to the first network device or the second network device comprises one of the following: sending, by the terminal device, RRC signaling to the first network device or the second network device, the RRC signaling comprising the indication information, sending, by the terminal device, a media access control (MAC) control element (CE) to the first network device or the second network device, the MAC CE comprising the indication information (Fig. 3/ Fig. 5 & ¶0089 - At step 306, wireless device 110 sends an indication to network node 115… the indication may inform network node 115 of the failed integrity check. In particular embodiments, the indication may comprise a RRC control message, a PDCP control PDU, a MAC Control Element. Examiner interprets that one of the claimed features to be mapped because of the presence of the term, “one of the following”), and sending, by the terminal device, a packet data convergence protocol (PDCP) status report to the first network device or the second network device, the PDCP status report comprising the indication information.


Claims 27 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of  Ingale et al. (2020/0374961), Ingale hereinafter.

Re. claims 27 and 56, Yang teach claims 20 and 49.
Yet, Yang does not expressly teach  receiving, by the terminal device, an RRC connection reconfiguration message sent by the second network device, the RRC connection reconfiguration message comprising a secret key for updating.
However, in the analogous art, Ingale explicitly discloses receiving, by the terminal device, an RRC connection reconfiguration message sent by the second network device, the RRC connection reconfiguration message comprising a secret key for updating. (Fig. 8 & ¶0221 - Since the security key used in the MN 100 is different from the security key used in the SN 200, the change of the PDCP anchor point involves transmitting the signaling message i.e. RRC reconfiguration including the mobility control information to the UE i.e., SCG-Config. The mobility control information i.e., SCG-Config includes one of the PDCP re-establish indication and the security key change indication in response to the change of the anchor point in the network for the PDCP entity associated with SCG DRB. The signaling message can be a RRC reconfiguration with SCG-Config. Fig. 8 & ¶0222 - the SN 200 i.e., NR gNB sends (802) the SN Modification Required message which may contain bearer context related, other UE context related information and SCG-Config which contains the new radio resource configuration of SCG. … SN 200 provides (806) respective RRC information in the SCG-Configuration within the SN Modification Request Acknowledgement message. Fig. 8 & ¶0223 - If MN 100 accepts the SN request, the MN 100 sends (808) the RRC Connection Reconfiguration message to the UE including the new radio resource configuration of SCG according to the SCG-Config i.e. indicates one of the PDCP re-establish indication, the security key change indication).



Claims 28 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of  3GPP TSG-RAN WG2 Meeting #99, Berlin, Germany, 21st – 25th August 2017; R2-1708134, Source: ZTE Corporation, ZTE_ R2-1708134, hereinafter.

Re. claims 28 and 57, Yang teach claims 20 and 49.
Yet, Yang does not expressly teach receiving, by the terminal device, an RRC connection release message sent by the second network device, the RRC connection release message comprising information used to instruct the terminal device to release an RRC connection where the DRB is located.
However, in the analogous art, ZTE_ R2-1708134 explicitly discloses  receiving, by the terminal device, an RRC connection release message sent by the second network device, the RRC connection release message comprising information used to instruct the terminal device to release an RRC connection where the DRB is located. (Page 3 - SN initiates SN release (interpreted as RRC release, see page 4) with the corresponding cause when the detected DRB IP failure reaches a certain attack level. Proposal 6: following 2 alternatives could also be supported for the DRB IP failure handling:- SN initiates SN release with the corresponding cause when the detected DRB IP failure reaches a certain attack level. Page 4 - SgNB RRC integrity check failure;)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang’s invention of a system related to an integrity protection mechanism in next-generation mobile communication systems to include ZTE_ R2-1708134’s invention of  security keys in EN-DC and DRB integrity protection failure, because it provides  an efficient mechanism in releasing radio resources with corresponding cause when DRB check failure is determined.  (Page 3,  ZTE_ R2-1708134)

Claims 29 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of  3GPP ZTE_ R2-1708134, further in view of Park et al. (2019/0289571), Park hereinafter.

Re. claims 29 and 58, Yang and ZTE_ R2-1708134 teach claims 28 and 57.
Yet, Yang and ZTE_ R2-1708134 do not expressly teach wherein the RRC connection release message further comprises: information used to instruct the terminal device to initiate a Detach process and an Attach process in order, or information used to instruct the terminal device to initiate a tracking area update (TAU) process.
However, in the analogous art, Park explicitly discloses wherein the RRC connection release message further comprises: information used to instruct the terminal device to initiate a Detach process and an Attach process in order, or information used to instruct the terminal device to initiate a tracking area update (TAU) process. (Fig. 18 & ¶0455 - when the UE receives an indication from the lower layer that the RRC connection is released due to “load balancing TAU required”. Examiner interprets that one of the claimed features to be mapped because of the presence of  conjunction “or”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang’s invention of a system related to an integrity protection mechanism in next-generation mobile communication systems  and  ZTE_ R2-1708134’s invention of  security keys in EN-DC and DRB integrity protection failure to include Park’s invention of mobile-oriented data control method in a wireless communication system, because it provides  an efficient mechanism in responding to mobile terminated (MT) paging in order to receive MT data.  (¶0001,  Park)


Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of 3GPP TSG-RAN WG2 Meeting #99, Berlin, Germany, 21st – 25th August 2017, Source: vivo; R2-1708414, Title: Further consideration on integrity check failure, Vivo_R2-1708414, hereinafter.

Re. claim 30, Yang  teaches a network device (Fig. 12, 120), comprising: a processor (Fig. 12, 121), configured to obtain indication information, wherein the indication information is used to indicate that an integrity protection (IP) verification of data on a data radio bearer (DRB) fails (Fig. 3-4 & ¶0069 -  reporting integrity protection failure information of the DRB, when it is determined that the integrity protection of the DRB fails. Fig. 3-4 & ¶0071 - the terminal reports integrity protection failure information of the DRB to the base station when it is determined that the integrity protection of the DRB fails, so that the base station may be aware of the result of the integrity protection check of the DRB and perform operation accordingly. Fig. 3-4 & ¶0075 - When the integrity protection check of the DRB is based on the data packets transmitted on the split bearer corresponding to the DRB, the integrity protection failure information may include at least one of the identifier of the DRB, the identifier of a split bearer on which the determination that the integrity protection of the DRB fails is based, or an identifier of a logical channel corresponding to the split bearer on which the determination that the integrity protection of the DRB fails is based.);
Yet, Yang does not expressly teach a transceiver, configured to send the indication information to a second network device.
However, in the analogous art, Vivo_R2-1708414 explicitly discloses a transceiver, configured to send the indication information to a second network device. (Fig. 1 & §2.1 - MgNB may send integrity check failure cause value to SgNB for the DRB reconfiguration. Fig. 2 & §2.2 - MgNB may send integrity check failure cause value to SgNB for the DRB reconfiguration).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    Figure 1: Integrity check failure 		        Figure 2: Integrity check failure 

 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Yang’s invention of a system related to an integrity protection mechanism in next-generation mobile communication systems to include Vivo_R2-1708414’s invention of integrity check failure for dual connectivity capable terminals operating with a plurality of network nodes, because it provides  an efficient mechanism in reconfiguring data radio bearers for Master gNB (MgNB) and secondary gNB (SgNB) when integrity check failure is detected by dual connectivity capable terminal. (§2, Vivo_R2-1708414)
Re. claim 31, Yang and Vivo_R2-1708414 teach claim 30.
Yang further teaches wherein the indication information comprises at least one of following information: identification information of the DRB, a cell identification of a data packet of which the IP verification fails on the DRB, location information of a terminal device when the IP verification of the data packet on the DRB fails, and time information of the terminal device when the IP verification of the data packet on the DRB fails. (Fig. 3-4 & ¶0071 -  the terminal reports integrity protection failure information of the DRB to the base station when it is determined that the integrity protection of the DRB fails, so that the base station may be aware of the result of the integrity protection check of the DRB and perform operation accordingly. ¶0072 - the integrity protection failure information includes at least one of: an identifier of the DRB, an identifier of a split bearer on which the determination that the integrity protection of the DRB fails is based, or an identifier of a logical channel on which the determination that the integrity protection of the DRB fails is based. Examiner interprets that one of the claimed features to be mapped because of the presence of “at least one of following information” ).
Re. claim 32, Yang and Vivo_R2-1708414 teach claim 30.
Yang further teaches wherein the transceiver (Fig. 12, 122) is further configured to: before obtaining the indication information, receive first uplink data sent by a terminal device on the DRB (Fig. 3 & ¶0157- The processor 1110 is configured to perform an integrity protection check on data packets transmitted on a DRB, a split bearer corresponding to the DRB or a logical channel corresponding to the DRB, and determine whether an integrity protection of the DRB fails based on a result of the integrity protection check. Fig. 3 / Fig. 11-12 & ¶0159 - RF unit 1101 may be configured to receive and transmit signals during information transmission or during a call. ….the RF unit 1101 transmits uplink data to the base station.); wherein the processor (Fig. 12, 121) is configured to: verify the integrity protection (IP) of the first uplink data by a packet data convergence protocol (PDCP) layer of the network device; and when the IP verification of the first uplink data fails, generate the indication information (Fig. 1-3 & ¶0059- the performing the integrity protection check on the data packets transmitted on the DRB, the split bearer corresponding to the DRB or the logical channel corresponding to the DRB and determining whether the integrity protection of the DRB fails based on the result of the integrity protection check, may be configured by a base station.  ¶0065 -  determining whether the integrity protection of the DRB fails based on the result of the integrity protection check, may be configured by a base station).
Re. claim 33, Yang and Vivo_R2-1708414 teach claim 30.
Yang further teaches wherein the processor (Fig. 12, 121) is  configured to: receive the indication information sent by the terminal device. (Fig. 3-4 & ¶0071 - the terminal reports integrity protection failure information of the DRB to the base station when it is determined that the integrity protection of the DRB fails, so that the base station may be aware of the result of the integrity protection check of the DRB and perform operation accordingly).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ingale et al; (2020/0205003); See ¶0017-¶0024, ¶0029-¶0033, ¶0038-¶0041,¶0053-¶0057, ¶0076-¶0084, ¶0138-¶0143, ¶0152-¶0263    along with Fig.5-8.
3GPP TSG-RAN WG2 Meeting #99bis; R2-1711094, Prague, Czech Republic, 9th – 13th October 2017, Source: Huawei, HiSilicon, Title: UP integrity check failure handling in LTE-NR DC; See §2-§3.
3GPP TSG RAN WG2#NR_AdHoc#2; R2-1706894, Qingdao, China, 27 - 29 June, 2017, Source: ZTE Corporation; Title:  Consideration on MN/UE action in case of DRB integrity protection failure; See §2-§3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467